DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, filed 12/14/2021, with respect to claims 27 and 32 have been fully considered and are persuasive.  The 35 U.S.C. rejection of claims 27, 29, 30-32, 34, 36, 37, 47, and 48 has been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2022 was filed after the mailing date of the Final office action on 10/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Pedro Suarez on 2/10/2022.
The application has been amended as follows: 
In the Claims
	Claims 38, 40, 42, 44, and 46 are canceled.

Allowable Subject Matter
Claims 27, 29, 30-32, 34, 36, 37, 47, and 48 are allowed.

The prior art fails to teach or to fairly suggest determining, by a user equipment, whether a cell allows machine type communications or coverage enhancement for machine type communications, wherein the determining is based on whether or not a second type of broadcast message is scheduled in a first type of broadcast message received by the user equipment, wherein the second type of broadcast message is defined to support at least one of the machine type communications or the coverage enhancement for machine type communications in conjunction with other limitations in independent claims 27 and 32.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al. (US Pat. No. 9,854,382) discloses processing machine triggering of a machine type device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466